Case 19-81991-CRJ11   Doc 40    Filed 08/08/19 Entered 08/08/19 15:01:06   Desc Main
                               Document     Page 1 of 5
Case 19-81991-CRJ11   Doc 40    Filed 08/08/19 Entered 08/08/19 15:01:06   Desc Main
                               Document     Page 2 of 5
Case 19-81991-CRJ11   Doc 40    Filed 08/08/19 Entered 08/08/19 15:01:06   Desc Main
                               Document     Page 3 of 5
Case 19-81991-CRJ11   Doc 40    Filed 08/08/19 Entered 08/08/19 15:01:06   Desc Main
                               Document     Page 4 of 5
Case 19-81991-CRJ11   Doc 40    Filed 08/08/19 Entered 08/08/19 15:01:06   Desc Main
                               Document     Page 5 of 5
